Citation Nr: 1713343	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-43 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 30 percent prior to August 30, 2016, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In July 2016, the Board remanded the claims on appeal for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, while on remand, in a September 2016 rating decision, the AOJ granted an increased rating of 50 percent for the Veteran's PTSD, effective August 30, 2016, the date of a VA examination that reflected increased symptomatology.  As the Veteran is presumed to be seeking the maximum available benefit for a disability, the entirety of the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119 (1999).
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.

2.  For the entire appeal period, the Veteran's GERD is manifested by sleep disturbance, dysphagia, pyrosis, regurgitation, and vomiting, without material weight loss, hematemesis, melena, anemia, persistently recurrent epigastric distress, or substernal, arm, or shoulder pain, and does not result in severe or considerable impairment of health.  

3.  For the entire appeal period prior to August 30, 2016, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, irritability, hypervigilance, and difficulty sleeping, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

4.  For the appeal period since August 30, 2016, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, frequent panic attacks, irritability, hypervigilance, difficulty sleeping, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.113, 4.114, Diagnostic Code (DC) 7346 (2016).

3.  The criteria for an initial rating in excess of 30 percent prior to August 30, 2016, and in excess of 50 percent thereafter for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, a December 2008 letter, sent prior to the issuance of the rating decision on appeal, informed the Veteran of the information and evidence necessary to substantiate his claims for service connection. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112   (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned ratings for his GERD and PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Unites States Court of Appeals for Veterans' Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for GERD and PTSD were granted and initial ratings were assigned in the November 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 
38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, and post-service VA and private treatment records have been obtained and considered.  In a December 2008 statement, the Veteran indicated that the Fort Collins Vet Center and two private doctors, Dr. Tusken and Dr. Nigus, had relevant treatment records.  Additional treatment records from the Fort Collins Vet Center were added to the record in April 2009, treatment records from Dr. Nigus were added to the record in December 2008, and relevant treatment records from Dr. Tusken had been associated with the file the preceding month.  The Veteran indicated during the January 2016 hearing that there were private treatment records from two doctors in Longmont and a doctor in Johnstown who provided treatment relevant to his back disorder in the years following his discharge.  In August 2016, the Veteran was provided an opportunity to submit such records or provide authorization so as to allow the AOJ to obtain them.  However, the Veteran responded in September 2016 correspondence that one of the physicians in Longmont could not be located and the other facility in Longmont did not have any records from the 1970's.  He also reported that the Johnstown office did not have any relevant records available.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was also provided VA examinations in September 2009, September 2015, and August 2016 in regard to his initial rating claims.  The Board finds that the examinations are adequate to adjudicate such claims as they are based upon consideration of the Veteran's statements and prior medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Furthermore, while the September 2009 VA examiner did not review the Veteran's post-service private treatment records, the September 2015 and August 2016 examiners reviewed all records in the file as of the date of their examinations.

In regard to the Veteran's claim of entitlement to service connection for a back disorder, the Board finds that the September 2015 VA examination with an accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his STRs and post-service private treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent medical evidence of record as well as the Veteran's statements, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating and service connection claims and no further examination is necessary.

The Veteran and his spouse also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2016 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected GERD and PTSD was solicited, to include the type and frequency of the symptoms he has experienced as a result of such disabilities, as well as the impact such disabilities have on his daily life and employment.  Information was also solicited regarding the Veteran's in-service experiences he alleges resulted in his back disorder, the type and onset of symptoms, and his contention that his military service caused his back disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  In addition, the undersigned Veterans Law Judge held the record open for 60 days to allow for the submission of additional evidence and, as noted above, subsequently remanded the claims in order to obtain outstanding private and VA treatment records, and afford the Veteran contemporaneous VA examinations so as to assess the nature and severity of his service-connected disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's July 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in July 2016, the matter was remanded in order to provide the Veteran an opportunity to submit or identify outstanding private treatment records, obtain VA treatment records from November 2015 forward, and afford the Veteran VA examinations to determine the current severity of his GERD and PTSD.  Subsequently, in August 2016, the Veteran was given an opportunity to submit or identify outstanding private treatment records, VA treatment records from November 2015 forward were associated with the record, and he was afforded VA examinations in regard to his GERD and PTSD.  As no additional outstanding treatment records related to the Veteran's back were associated with the record as a result of the remand, no additional development of such claim by the AOJ was indicated.  Therefore, the Board finds that there has been substantial compliance with the Board's July 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claimed in statements submitted in March 2009 and January 2010 that his current back disorder began in 1966 due to lifting heavy equipment and he experienced back pain since his discharge from service.  He further reported in his October 2010 substantive appeal that, while he injured his lumbar spine in 1991, his current back problems originated in 1966.  During his January 2016 hearing, the Veteran indicated that his lower back pain had been consistent since service.  The Veteran's spouse agreed with this assessment and reported that the Veteran had been treated for this condition shortly after his discharge from service.

At the outset, the Board finds that the competent evidence of record confirms that the Veteran has a current back disorder.  Specifically, in conjunction with the September 2015 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine.

The Veteran's STRs show that, in December 1966, he reported pain in the lower part of his back for two days.  The following day, the Veteran returned and reported low back pain as a result of lifting a heavy object and was diagnosed with a low back sprain.  Two days thereafter, he again reported back pain for the prior five days.  As such, he was sent for an orthopedic consultation for acute lumbosacral sprain with lower extremity weakness.  Following an examination and X-rays, acute lumbosacral strain was diagnosed.  The Board notes, however, that, while the Veteran reported several current medical conditions during his July 1967 separation examination, he did not note any back issues and denied recurrent back pain.  Furthermore, clinical evaluation of the Veteran's spine was normal.  

Post-service records from Dr. Tusken at Tusken Chiropractic reflect treatment off and on since July 1991 for complaints of back pain.  The intake interview revealed a report of a fall off a truck in 1980 and a fall from a ladder six months thereafter.  Post-service private treatment records are negative for any reports of an in-service back injury.  Furthermore, as noted below, the Veteran reported at his September 2015 VA examination that, while he was treated in the 1970's for back complaints, such were related to a lifting injury while working steel.

At the September 2015 VA examination, the Veteran reported that he noted low back pain in approximately 1966 when he injured his low back while lifting a heavy metal plate.  He reported that he was diagnosed with lumbosacral spine strain.  The Veteran further reported that he did not mention this condition on his separation physical examination.  He indicated that, following military service, he was initially seen for a back condition following a lifting injury while working steel in the early 1970s, and also had a fall injury in 1981-82.  Following an interview of the Veteran, a review of the record, and a physical examination, the examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such opinion, the examiner noted that the Veteran was seen only for a single episode of lumbosacral spine strain and the separation report of medical history reflects that the Veteran denied a back condition.  He further indicated that there was no documentation noted for follow-up of a back condition following military service many years previously, that does not satisfy continuity of care and concern, and the mild multi-level degenerative joint disease was an age-related finding.

Upon review of the record, the Board finds the preponderance of the evidence is against the claim.  In this regard, there is no competent evidence of record establishing a nexus between the Veteran's currently diagnosed back disorder and his in-service back injury.  Moreover, while the Veteran was seen during service for acute lumbosacral strain, his separation examination was negative for any back condition and he specifically denied recurrent back trouble.  Furthermore, while the Veteran reported treatment for his back condition following service, he subsequently indicated that such was for a post-service work-related lifting injury.  Furthermore, the Board finds that the opinion of the September 2015 VA examiner, provided after reviewing the record and examining the Veteran, is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  Therefore, it is afforded great probative weight.  There is no medical opinion to the contrary. 

To the extent the Veteran and his spouse believe that his back disorder is related to service, as lay people, they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of a back disorder, to include degenerative joint disease, is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether such is related to an in-service injury, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's and his spouse's opinions as to the etiology of his back disorder are not competent evidence and, consequently, are afforded no probative weight.

The Board has also considered whether service connection for degenerative joint disease on a presumptive basis is warranted.  However, the evidence does not show that such manifested within one year of the Veteran's military service.  Furthermore, while the Veteran reported experiencing back pain since his military service, he is not competent to relate such symptoms to his currently diagnosed back disorder, as such determination also requires medical expertise.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Therefore, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

In summary, the Board finds that the Veteran's back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.  Consequently, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson, supra.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

GERD

The Veteran seeks an initial rating in excess of 10 percent for GERD.  He is service-connected for his GERD with a 10 percent disabling rating, effective November 25, 2008, pursuant to 38 C.F.R. § 4.114, DC 7346.

Pursuant to DC 7346, which governs the evaluation of hiatal hernia, a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.

The pertinent evidence of record includes the statements of the Veteran and his spouse, VA examinations conducted in September 2009, September 2015, and August 2016, and post-service treatment records.  

During the September 2009 VA examination, the examiner reported that the Veteran was well-nourished and weighed 162 pounds.  The examiner noted a 2008 upper endoscopy that found the Veteran had esophageal inflammation.  The Veteran reported that, if he does not take his medication, he experienced heartburn, also known as pyrosis, and regurgitation of bile or burning liquid.  He also reported that such symptoms were exacerbated by certain foods.  The Veteran indicated that his condition would require him to stop driving on long trips to take antacid medicine and affected his appetite.  The examiner found the Veteran's symptoms were well-controlled as long as he took his medication and did not find he presented with dysphasia.  

VA treatment records dated in November 2009 reflects that the Veteran reported that his prescription medicine he was taking for GERD, ranitidine, was not controlling his symptoms.  During this examination, the Veteran's weight was 162 pounds.  Subsequently, in January 2010, the Veteran submitted a notice of disagreement in which he stated that he had persistent epigastric distress with dysphagia and lots of regurgitation.  He also reported tingling in his shoulder, arm, and hands in relation to this disability.  He further reported on his October 2010 substantive appeal form that this condition caused him severe heartburn, shoulder pain, and would wake him up at night in order to vomit.  

Thereafter, the Veteran was again examined by VA in regard to this disability in September 2015.  This examiner found that the Veteran was taking omeprazole for his GERD at that time and it was controlling his symptoms.  The examiner found the Veteran did not present with any signs or symptoms due to his GERD.  

Then, during the January 2016 hearing, the Veteran reported that he had increased the dosage of the medication he used to treat his GERD.  He also reported trouble swallowing food, pyrosis when he ate spicier foods, and regurgitation at night, which affected his ability to sleep while lying down.  He also reported "terrific arm pain" in his right arm in relation to his GERD.  The Veteran's spouse reported that his GERD had reduced his appetite.  

However, while the Veteran relates shoulder and arm pain as a result of his GERD, a February 2016 physical therapy treatment record reflects complaints of bilateral shoulder pain due to rotator cuff tendinopathy.   

Subsequently, the Veteran was examined by VA again in regard to his GERD in August 2016.  At such time, he reported taking omeprazole and that it was effective for controlling his symptoms.  He reported that, if he did not take such medication, he experienced reflux and regurgitation.  He also stated that he can reduce his symptoms by avoiding certain foods, but that he would still eat such foods occasionally and experience regurgitation.  He further reported weekly occurrences of pyrosis and regurgitation, most commonly when lying down to sleep and that such conditions would require him to sleep upright.  The examiner found the Veteran experienced pyrosis, reflux, regurgitation, and vomiting episodes of four times or more per year.  However, the examiner did not find the Veteran had esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The Veteran denied experiencing arm pain associated with episodes of GERD.  In this regard, the examiner noted that the Veteran also had coronary artery disease and had undergone surgery for lung cancer.  The examiner opined that these conditions could be the cause of the right arm pain the Veteran was experiencing.  

The Board finds that the criteria for an initial rating for GERD in excess of 10 percent are not met.  As an initial matter, the Board notes that the Veteran takes medication for his GERD, which results in relief from related symptomatology.  However, even excluding any ameliorative effects of the Veteran's medication, the Board concludes that the Veteran's symptoms do not approximate those described by the 30 or 60 percent rating.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (when a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication).

In this regard, the Veteran's GERD is manifested by sleep disturbance, dysphagia, pyrosis, regurgitation, and vomiting, without material weight loss, hematemesis, melena, anemia, persistently recurrent epigastric distress, or substernal, arm, or shoulder pain, and does not result in severe or considerable impairment of health.  Specifically, while the record reflects the Veteran's complaints of sleep disturbance, dysphagia, pyrosis, regurgitation, and vomiting, he did not have material weight loss as his weight has been stable throughout the appeal period, and hematemesis and melena have never been noted.  Moreover, while the Veteran has anemia, such has been separately service-connected as a residual of his lung cancer, rather than a manifestation of his GERD.  Additionally, while the Veteran reported persistently recurrent epigastric distress, such is not supported by the remainder of the evidence of record, to include VA examinations and treatment records.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Furthermore, while the Veteran initially reported arm pain related to his GERD, he subsequently denied it and the medical evidence shows that such pain is related to other disabilities.  Moreover, with regard to overall severity of the Veteran's symptomatology and the resulting impact to his health, the Board notes that, during the August 2009 VA examination, the Veteran reported that, in the absence of medication, he only experienced heartburn and vomiting.  At the August 2016 VA examination, the Veteran reported only experiencing reflux and regurgitation when he did not take his medication or when he ate certain foods.  Furthermore, there is no indication that his GERD alone is of sufficient severity to result in severe or considerable impairment of health.  Thus, the Board finds that the Veteran has experienced symptomatology indicative of no more than a 10 percent rating.  Due to the infrequency and severity of such symptomatology, a 30 or 60 percent rating is not warranted.  

In making this determination, the Board has considered the statements of the Veteran and his spouse regarding his GERD, but finds that the medical records documenting the condition are of higher probative value than their lay assertions.  

Absent more severe and frequently occurring symptoms associated with the Veteran's GERD that would result in considerable or severe impairment of health, the Board finds that the 10 percent rating currently assigned most closely approximates the Veteran's current symptomatology, and that an increased, i.e., 30 or 60 percent, rating is not warranted at any time during the appeal period. 

In rating the Veteran's service-connected GERD, the Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 

In the instant case, the Veteran's GERD is evaluated under DC 7346. Therefore, while he may be entitled to separate ratings for manifestations of his GERD that are not contemplated by DC 7346, he is not entitled to a higher or separate rating under any other potentially applicable ranging from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.  However, the Board finds that the Veteran's GERD does not result in any additional symptoms that are not contemplated by DC 7346 and, consequently, a higher or separate rating is not warranted under any other potentially applicable DC other than those prohibited by regulation.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected GERD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

PTSD

The Veteran seeks an initial rating in excess of 30 percent prior to August 30, 2016, and in excess of 50 percent thereafter for his service-connected PTSD.  

PTSD is evaluated under a general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

A Global Assessment of Functioning (GAF) score reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF score between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since some of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

The pertinent evidence of record includes statements of the Veteran and his family members, VA examinations conducted in September 2009, September 2015, and August 2016, as well as his post-service treatment records.  

In in February 2009, treatment records reflect that a GAF score of 68 was assigned.  A treatment summary from March 2009 relevant to such evaluation reflects that the Veteran had processed his trauma and other behavioral issues.  The Veteran reportedly thought he did not need further counseling at that time.  Also in March 2009, the Veteran submitted a statement describing his in-service PTSD stressors and reported being haunted by such experiences, and having bad dreams and problems sleeping as a result.

Subsequently, the Veteran underwent a VA examination in September 2009.  At such time, the examiner noted the Veteran was currently employed and reported he was neatly groomed and appropriately dressed at the examination.  The Veteran was oriented as to person, place, and time during the interview and exhibited no deficiencies in judgment, memory, thinking, family relations, work, or mood.  The Veteran also did not report homicidal or suicidal thoughts.  However, the Veteran presented a flat affect and dysphoric mood.  He also reported experiencing outbursts of anger, including a history of physical altercations which he stated had been curtailed following serving three days in jail in the late 1980's.  Furthermore, the Veteran had persistent symptoms of irritability, hypervigilance, exaggerated startle response, anxiety, and sleep impairment.  The examiner ultimately provided a GAF score of 60 and found that he experienced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety, angry outbursts, and chronic sleep impairment.

Thereafter, the Veteran submitted a statement in January 2010 in which he reported his PTSD caused him to experience panic attacks more than once per week as well as anger that caused him to set fire to personal possessions.  He further reported that this condition prevented him from having friends and caused him from being laid off from work.  The Veteran reported in October 2010 that his PTSD caused him to have panic attacks on a constant basis, avoid other people, and experience memory loss.  He also reported anger issues to the extent of not being able to have guests visit his home.

The Veteran was examined again by VA in September 2015.  At such time, the examiner found the Veteran to be alert, coherent, fully oriented, appropriately dressed and groomed, logical and goal oriented, with a fairly bright affect and without evidence of a formal thought disorder.  The Veteran reported a good relationship with his wife and having some casual friends, and denied having current thoughts of suicide.  He reported he retired from his job as a welder in 2009 because of lung cancer.  However, the Veteran reported distressing memories, recurrent bad dreams, and psychological distress when exposed to cues which remind him of his traumatic experiences in service.  The Veteran also reported irritable behavior, outbursts of anger, hypervigilance, exaggerated startle response, and sleep disturbance.  He further exhibited persistent and exaggerated negative beliefs, diminished interest in significant activities, and feelings of detachment from others.  As the Veteran was examined using the DSM-5 criteria, no GAF score was provided, but the examiner concluded he exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Thereafter, the Veteran and his spouse testified at the January 2016 Board hearing.  His spouse described a verbal confrontation between the Veteran and a woman at a restaurant.  She also described an argument between the Veteran and his daughter.  When asked how frequent those kinds of episodes were, she reported that many times the Veteran will simply go into his shop and stay there by himself.  The Veteran reported that he was unable to follow multiple steps in a row and that he would have to take things one step at a time.  The Veteran's wife also described incidents of possible short term memory loss, which she stated had increasingly become an issue in the prior year and a half.  

In February 2016, the Veteran's two daughters, a son, and his spouse submitted statements regarding his PTSD symptoms.  The statements described the Veteran's temper and outbursts of anger, as well as the anxiety such behavior caused his family to experience.  They also reported the Veteran distanced himself from his friends and family and was having difficulty sleeping.

At the August 2016 VA examination, the examiner reported that the Veteran was well-groomed, alert, oriented, and presented a mood congruent affect.  The examiner found that the Veteran's speech was normal, his thought process was logical, and he did not exhibit any significant memory concerns.  The Veteran reported he had an "okay" relationship with his spouse and got along with his children "most of the time," but he sometimes hurt the feelings of his family members due to his irritability and anger problems.  He also stated that he did not have any friends.  He reported he retired from working as a welder in 2009 after being diagnosed with lung cancer.  The examiner reported the Veteran's symptoms included recurrent, distressing memories of his in-service PTSD stressors, avoidance of external reminders of such memories, distorted cognitions causing him to blame himself for such events, a persistent negative emotional state, feelings of detachment from others, irritable behavior, outburst of anger, hypervigilance, exaggerated startle response, and sleep disturbances.  As the Veteran was examined using the DSM-5 criteria, no GAF score was provided, but the examiner found the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  In this regard, he noted that the Veteran was experiencing a moderate level of psychological stress due to his PTSD symptoms.  Further, while his anger and irritability on the job made others uncomfortable at times, he had a successful career, supervised construction workers, and was an effective teacher and supervisor.  Consequently, the examiner found that the Veteran's PTSD only resulted in mild occupational impairment.  The examiner, however, found that the Veteran had severe social impairment due to anger and irritability, which had worsened since his retirement, and caused problems with his relationship with his grown children as well as a lack of interest in making friends.  

For the appeal period prior to August 30, 2016, the Board finds that the criteria for an initial rating in excess of 30 percent for PTSD are not met.  In this regard, the Board finds that the Veteran's psychiatric symptomatology resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Specifically, during such period, post-service treatment records from 2009 reported the Veteran believed he was able to manage his anger and other PTSD symptoms and rated his GAF as 68, which is indicative of mild symptomatology.  During the September 2009 VA examination, the Veteran presented with persistent symptoms of irritability, outbursts of anger, hypervigilance, exaggerated startle response, anxiety, and sleep impairment.  However, he had no deficiencies in judgment, memory, or thinking.  He also reported not being physically violent with others since the 1980's and denied experiencing homicidal or suicidal thoughts.  The examiner assigned a GAF score of 60 and found the Veteran experienced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is indicative of moderate symptomatology and a 30 percent rating.  The September 2015 examiner noted similar symptomatology as reported at the September 2009 examination, and also observed that the Veteran reported a good relationship with his spouse and having casual friends and did not present homicidal or suicidal ideation.  This examiner also found the Veteran exhibited occupational and social impairment in line with a 30 percent disabling assessment.

The Board also notes that, in his 2010 statements, the Veteran reported experiencing memory loss, frequent panic attacks, and outbursts of anger to the extent that he was laid off from his job.  The Veteran's family also submitted statements in regard to observing such symptoms and the Veteran's avoidance of engaging with other people.  However, neither of the VA examiners found that the Veteran presented with memory loss.  The examiners did note the presence of the other symptomatology reported by the Veteran and his family, but found it to be moderately disabling and did not find the presence of additional symptomatology indicative of a higher rating.  Furthermore, the Veteran told the September 2015 and August 2016 VA examiners that he retired from his job due to lung cancer rather than due to symptoms of his PTSD.

After considering the Veteran's and his family members' statements regarding his PTSD symptomatology, the Board finds that the medical records documenting the resulting impact on his social and occupational functioning to be of great probative value when evaluating the severity of the disability.  While the Veteran and his family are competent to report the observable symptomatology of the Veteran's PTSD, the VA examiners, given their years of training and experience, are significantly better equipped to determine the level of impairment caused by such symptoms.  In addition, the Board finds the Veteran's report to the September 2015 and August 2016 VA examiners of retiring due to lung cancer more credible than his report of being laid off due to his PTSD.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (stating that the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are in direct contradiction to the medical evidence of record).  Thus, the Board finds that the Veteran's PTSD was properly rated as 30 percent disabling prior to August 30, 2016.

The Board further finds that August 2016 VA examination is supportive of the 50 percent rating assigned for the Veteran's PTSD since the date of such examination.  The August 2016 examiner fully considered the record and his interview with the Veteran in making this assessment.  He noted similar symptomatology as the September 2009 and September 2015 examiners, but found that the Veteran's anger issues were causing a more severe level of social impairment than was evidenced in earlier examinations.  Thus, the August 2016 examiner's determined the Veteran presented occupational and social impairment with reduced reliability and productivity, which is indicative of a 50 percent rating.  

However, the Board finds that, as of August 30, 2016, the Veteran's PTSD symptomatology did not more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Specifically, the Veteran's PTSD does not result in suicidal ideation, obsessional rituals, impairment of speech, spatial disorientation, neglect of personal appearance and/or hygiene, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Furthermore, while the Veteran has reported irritability and anger problems, and the examiner noted irritable behavior and outbursts of anger, which may be indicative of impaired impulse control, he has not experienced any periods of violence during the appeal period.  

Moreover, his PTSD symptomatology has not been shown to result in occupational and social impairment consistent with a 70 or 100 percent rating.  Specifically, with regard to the Veteran's occupational functioning, the probative evidence of record reflects that he retired in 2009 due to his lung cancer.  Furthermore, the August 2016 VA examiner noted that, while his anger and irritability on the job made others uncomfortable at times, he had a successful career, supervised construction workers, and was an effective teacher and supervisor.  Consequently, the examiner found that the Veteran's PTSD only resulted in mild occupational impairment.  Furthermore, while the August 2016 VA examiner found that the Veteran had severe social impairment due to anger and irritability, which had worsened since his retirement, and caused problems with his relationship with his grown children as well as a lack of interest in making friends, he ultimately determined that his PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity.  Therefore, as of August 30, 2016, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted.

The Board has also considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD.  However, the Board finds that his symptomatology has been stable during both periods reviewed by the Board.  Therefore, assigning additional staged ratings for such disability is not warranted.

Other Considerations

The Board has also considered whether these claims should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
38 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Turning first to the Veteran's GERD, such disability is manifested by dysphagia, pyrosis, regurgitation, and vomiting.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under DC 7346.  To the extent that his GERD occasionally impairs his ability to sleep, such impairment is considered in the Veteran's overall impairment of health associated with GERD.  Furthermore, the Veteran has not claimed, and the record does not show, that such sleep disturbance interferes with his ability to work or requires hospitalization.  Consequently, the Board finds that such sleep impairment the Veteran experiences due to his GERD does not require extra-schedular consideration.  A review of the record does not reveal that the Veteran suffers from any other symptoms that are not contemplated in the lists of symptoms found under DC 7346.

The Veteran's service-connected PTSD is manifested by signs and symptoms such as depressed mood, panic attacks, difficulty in establishing and maintaining effective work and social relationships, irritability, exaggerated startle response, occasional difficulty concentrating, and sleep impairment.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under DC 9411.  Moreover, the Federal Circuit has emphasized that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  Consequently, the Board finds that the psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  A review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected GERD and PTSD.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect that the Veteran is unemployable due to his GERD or PTSD.  In this regard, the Veteran worked full-time until at least September 2009.  While the Veteran reported being laid off from his job due to his PTSD symptoms in a January 2010 statement, he told both the September 2015 and the August 2016 VA psychiatric examiners that he left his job due to lung cancer.  Therefore, the Board finds that the issue of entitlement to a TDIU is not raised by the Veteran or the record, and need to be further addressed. 
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to higher initial ratings for his GERD and PTSD.  As such, that doctrine is not applicable in the instant appeal, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

ORDER

Service connection for a back disorder is denied.

An initial rating in excess of 10 percent for GERD is denied.

An initial rating in excess of 30 percent prior to August 30, 2016, and in excess of 50 percent thereafter for PTSD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


